Citation Nr: 1756872	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer from September 1, 2009 and in excess of 40 percent from July 5, 2011, to include whether the reduction from 100 percent to 10 percent, effective September 1, 2009 was proper.

2.  Entitlement to an initial rating in excess of 10 percent for scar of the left lumbar area status post shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine  Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1968 to December 1970.  He served in Vietnam from June 1969 to December 1969 and was awarded a Combat Infantryman's Badge and a Purple Heart.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2016, the Board remanded this matter for additional development. The remand directed that the Veteran be scheduled for a VA examination to ascertain the current severity of prostate cancer residuals.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a higher rating for a scar of the left lumbar area status post shell fragment wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From September 1, 2009, the Veteran's prostate cancer residuals consisted of urinary frequency with a daytime voiding interval less than one hour.

2.  The Veteran's prostate cancer residuals were not manifested by renal dysfunction, obstructed voiding, or urinary tract infection.


CONCLUSION OF LAW

1.  The criteria for a 40 percent rating, but no higher, for prostate cancer with voiding dysfunction have been met from September 1, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2017).

Pursuant to Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  A note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528 (2017). 

The criteria pertaining to voiding dysfunction provide that the particular condition should be rated as urine leakage, frequency or obstructed voiding.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day.  A maximum 60 percent rating is assignable for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  38 C.F.R. § 4.115b (2017).

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Private medical records show that the Veteran was diagnosed with prostate cancer in July 2006 and underwent brachytherapy.   

An October 2007 rating decision granted service connection for prostate cancer, status post radical prostatectomy and assigned a 100 percent rating from effective from February 28, 2006.  Pursuant to DC 7528, a 100 percent rating remained in effect for 6 months.  A June 2009 rating decision reduced the rating assigned to 0 percent, effective from September 1, 2009.  A May 2011 rating decision increased the rating for prostate cancer to 10 percent, effective from September 1, 2009.  The 10 percent rating was based on the criteria for urinary frequency.  An August 2014 rating decision granted a 40 percent rating, effective from July 5, 2011. 

While typically such changes in evaluation will be subject to the provisions of section 3.105(e), where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, as DC 7528 does in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction. Rossiello v. Principi, 3 Vet. App. 430 (1992); VAOPGCPREC 71-91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7, 1997).  Therefore, the provisions of section 3.105(e) do not apply to the initial staged ratings assigned for the Veteran's malignant neoplasm of the prostate with urinary frequency.

An April 2008 VA examination reflects a diagnosis of carcinoma of the prostate, most likely in remission, with residuals of erectile dysfunction.  

The Veteran had a VA examination in October 2009.  The Veteran reported frequent urination and erectile dysfunction.  The examiner diagnosed cancer of the prostate status post brachytherapy with erectile dysfunction.  An addendum opinion dated in January 2010 noted that there was no evidence of renal dysfunction.  The Veteran's renal blood tests, BUN, and creatinine were normal.  The Veteran did not complain of weakness, lethargy, anorexia, or weight loss.  His only genitourinary complaints were erectile dysfunction and urinary frequency.  He did not complain of urinary incontinence, nor did he wear pads.  He reported that he had control of his urine.  The Veteran did not complain of nocturia and reported urinating every 2 to 3 hours.  

A VA examination dated in August 2014 noted voiding dysfunction with increased urinary frequency.  The examination noted a daytime voiding interval of less than 1 hour and nighttime awakening to void 2 times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There were no other obstructive symptoms.  The examination noted that the Veteran did not have recurrent urinary tract infections or kidney infections.  

VA outpatient treatment records reflect diagnoses of urinary frequency, which was treated with Ditropan.

In a November 2016 statement, the Veteran reported that he awakened to void 5 times per night.  He stated that he has to use absorbent undergarments.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for prostate cancer from September 1, 2009.  The January 2010 addendum opinion noted urinary frequency every 2 to 3 hours without nocturia.  The August 2014 examination noted a daytime voiding interval of less than 1 hour and nighttime awakening to void 2 times.  The RO assigned a 40 percent rating from 2011, based on a finding that a new increased rating claim was received in June 2011.  The claim for a higher initial rating for prostate cancer has remained pending since the grant of service connection.  Given the lay and medical evidence of record, the Board finds that a 40 percent rating, but no higher, is warranted throughout the initial rating period from September 1, 2009. 

The Board finds that a rating in excess of 40 percent is not warranted.  A 40 percent rating is the highest assignable for residuals of urinary frequency.  The examinations do not show renal dysfunction, obstructed voiding, or urinary tract infection.  The Board finds that the criteria for a 60 percent rating for voiding dysfunction are not approximated, as the evidence does not establish that the Veteran's voiding dysfunction required the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times a day.  There is no indication that the Veteran experienced renal dysfunction as a residual of his prostate cancer.  For reasons set forth above, a 40 percent rating, but no higher, is granted from September 1, 2009.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

From September 1, 2009 to July 4, 2011, a 40 percent disability rating is granted for residuals of prostate cancer, subject to regulations governing the payment of monetary benefits.

From July 4, 2011, a rating in excess of 40 percent for residuals of prostate cancer is denied.

REMAND

The Veteran seeks a rating in excess of 10 percent for a left lumbar area scar.  The Veteran currently has a 10 percent rating for a painful scar, pursuant to Diagnostic Code 7804.  This is the highest rating available for a painful scar.

A separate 20 percent rating is assigned under Diagnostic Code 5320 for impairment of Muscle Group XX associated with his shell fragment wound. 

In addition, the Veteran asserts that arthritis of his lumbar spine is related to the shell fragment wound of his back.  He asserts that he has chronic back pain that is related to the shell fragment wound.  See September 20, 2008 Statement.

In September 2006, a VA examiner diagnosed lumbar spine arthritis.   The examiner opined that the lumbar spine arthritis has no relationship to the shell fragment wound.  The examiner explained that the shell did not have contact with the vertebra, and there is no evidence of shell fragment damage to the lumbar spine.  
The examiner noted moderate involvement of the paravertebral muscles (Group XX). 

A December 2009 rating decision denied service connection for lumbar spine arthritis secondary to a shell fragment wound of the lumbar region.  

In September 2016, the Veteran had a VA examination of his lumbar scar.  The examiner diagnosed a lumbar scar, status post shell fragment wound.  The examiner indicated that there is limitation of function associated with the Veteran's scar.  The examiner noted that the Veteran was unable to bend forward fully, has to stand and sit cautiously, and has shooting pain.  The examiner further indicated that the scar has a deeper component, which could not be documented using the scars questionnaire.  

The September 2016 VA examination relates the limitation of motion of the lumbar spine to the service-connected lumbar scar, status post shell fragment wound.  On remand, a new VA examination should be obtained to determine the severity of the limitation of motion and functional impairment associated with the lumbar spine scar.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of the Veteran's lumbar spine condition.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

The examiner should determine whether there is weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neurological impairment associated with the lumbar spine disability.

2.  Then, readjudicate claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


